Title: From Alexander Hamilton to Caleb Swan, 14 September 1799
From: Hamilton, Alexander
To: Swan, Caleb


Sir
N. York Sept. 14th. 1799

I perceive by your letter of the 9th inst. that a difficulty has occurred in the paymt. of the troops, in respect to the provision which requires the warrant of the command. Genl.
It is my opinion that it is upon the whole expedient that the chief of each Branch of the departt. of Supply and Pay should be stationed at the Seat of Governmt., and that he should have a Deputy with each Army or Separate military District to perform the requisite duties there. This Dep. ought always to be attached to the head Quarters—which will obviate the Difficulty in question. When temporarily he is separated by peculiar Situations and any advance of money is indispensable, it may be understood between the commandg. General and him that the money is to be furnish’d in the expectation of an after Sanction.
In every general plan accommodations of this Kind are occasionally necessary and it is by them that the main end of salutary general regulations can be effected, with due regard to extraordinary cases which do not admit of a rigid and literal conformity.
In this spirit I am ready retrospectively to give my Sanction by warrant to the past payments you mention, and to such future ones as exigencies may require, till you shall have appointed a Deputy to reside near me.
But I advise you to do this without loss of time; and also to appoint another Deputy to act with the Army under General Pinckney. You perhaps possess or may easily obtain information of a fit character among the Regiments raised in the States within my district. If General Pinckney were not so far Distant it might be adviseable for you to request him to make the Selection in the Southern Quarter. But circumstanced as he is, it will perhaps be expedt. for you instead of this, to ask the assistance of Colonel Carrington, in whose Judgement, knowledge of Characters, and caution you may safely place entire confidence. You will receive these suggestions as to the mode of making your choice, not as directions (for it does not belong to me to give them) but as Advice dictated by a desire to promote the service in a manner consistent with the Satisfactory discharge of your functions.
It is however proper for me to observe to you, on this point that while the law vests you the right of selecting your Deputy it is a rule of military etiquette not to appoint definitively till you have reported to the Commandg. General & understood from him whether he has any valid objection to the measure. On My part I engage beforehand a concurrence in your choice. As to the person whom you may select for the Southern District he may act in the mean time, in expectation of the Sanction of General Pinckney which will, no doubt, be given.
It is very essential that obstacles of form shall be without delay surmounted or waived. New troops must not be disgusted by delays in giving them their dues. Much discontent on the Article of pay already exists in the new regiments and it is the cause or pretext of Desertion. I am extremely anxious that the arrear of bounty money and two months pay be sent to each of these regiments. Nor should the want of Muster or Pay rolls be an impediment in the progress of raising troops, it is Difficult to comply with forms which are calculated for established Corps: temporary deviations are right and indispensable.
If your own views of the subject render your presence near me requisite to the course of the payments called for previous to the appointment of Deputies—I request you, after obtaining permission of the Secy. of War, to come to this Island. You need not be absolutely in the City.
With great consideration &c
Caleb Swan EsrP. Mr. General
